Exhibit 10.48
(TRACTOR SUPPLY CO LOGO) [c91703c9170302.gif]
Restricted Stock Unit
Award Agreement
«Participant_Name»
«Grant_Date»

 

 



--------------------------------------------------------------------------------



 



Tractor Supply Company
Restricted Stock Unit Award Agreement
THIS AGREEMENT, effective «Grant_Date», represents the grant of Restricted Stock
Units (“RSUs”) by Tractor Supply Company (the “Company”), to «Participant_Name»,
Director, pursuant to the provisions of the 2006 Stock Incentive Plan (the
“Plan”).
The Plan provides a complete description of the terms and conditions governing
the RSUs. If there is any inconsistency between the terms of this Agreement and
the terms of the Plan, the Plan’s terms shall completely supersede and replace
the conflicting terms of this Agreement. All capitalized terms shall have the
meanings ascribed to them in the Plan, unless specifically set forth otherwise
herein. The parties hereto agree as follows:
Overview of the Director’s Award

1.  
Date of Grant. «Grant_Date»
  2.  
Grant of Restricted Stock Units. The Company hereby grants the Director
«Shares_Granted» RSUs pursuant to the terms and conditions contained herein.
  3.  
Vesting Period. One hundred percent (100%) of the RSUs will vest over the
subject Term as director (“Term” defined herein as the annual Board of
Director’s term of director service, i.e. May 7, 2009-May 2010) provided the
Director has continued in the service of the Company through such date.
  4.  
Termination of Service. Subject to the requirements set forth in Paragraph 8,
and unless otherwise determined by the Committee at the time of the Director’s
termination of service, all unvested RSUs held by the Director upon termination
of service shall be forfeited to the Company.
  5.  
Payment of RSUs. The Director shall be entitled to receive Shares for RSUs whose
restrictions have lapsed pursuant to Paragraphs 3 or 8 herein. The Director will
receive a number of Shares equal to the number of vested RSUs. The Shares will
be distributed to the Director promptly following the date on which the
Director’s Term expires. Notwithstanding the foregoing, if the Director’s
service is terminated due to a Change in Control, the Shares (or the value of
the Shares) shall be distributed to the Director 30 days following the Change in
Control; provided however, if the change in control does not qualify for a
Change in Control as defined under Code Section 409A the Shares (or the value of
the Shares) shall not be distributed until one year following the date in which
the Director’s service on the Board terminates.
  6.  
Dividends. Currently the Company does not pay dividends on its Shares; however,
the Director shall be entitled to receive dividend equivalents, which represent
the right to receive cash payments or Shares, measured by the dividend payable
with respect to the corresponding number of RSUs, if the Company begins paying
dividends during the mandatory deferral period. Such dividend equivalents shall
be paid in cash or Shares 30 days following the date in which the dividend is
distributed to the shareholders.

«Participant_Name»

 

1



--------------------------------------------------------------------------------



 



7.  
Rights as Stockholder. The Director shall not have voting or any other rights as
a shareholder of the Company with respect to RSUs. The Director will obtain full
voting and other rights as a shareholder of the Company upon the settlement of
RSUs in Shares.
  8.  
Change in Control. In the event of a Change in Control of the Company, all
then-outstanding RSUs shall vest in full and the Shares (or value of such
Shares) shall be distributed to the Director as provided in Paragraph 5 of this
Agreement.
  9.  
Non-transferability. The RSUs awarded pursuant to this Agreement may not be
sold, transferred, pledged, assigned or otherwise alienated or hypothecated
(“Transfer”) other than by will or by the laws of descent and distribution,
except as provided in the Plan. If any Transfer, whether voluntary or
involuntary, of RSUs is made, or if any attachment, execution, garnishment, or
lien shall be issued against or placed upon the Deferred Stock Units, the
Director’s right to such RSUs shall be immediately forfeited to the Company, and
this Agreement shall lapse.
  10.  
Requirements of Law. The granting of RSUs under the Plan shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.
  11.  
Administration. This Agreement and the Director’s rights hereunder are subject
to all the terms and conditions of the Plan, as the same may be amended from
time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon the Director.
  12.  
Continuation of Directorship. This Agreement shall not confer upon the Director
any right to continuation of service with the Company nor shall this Agreement
interfere in any way with the Board’s right to terminate the Director’s service
at any time.
  13.  
Amendment to the Plan and/or this Agreement. The Plan is discretionary in nature
and the Committee may terminate, amend, or modify the Plan; provided, however,
that no such termination, amendment, or modification of the Plan may in any way
adversely affect the Director’s rights under this Agreement, without the
Director’s written approval. Any amendment and/or termination of this Agreement
will not accelerate a payment date if such amendment or termination would
subject such amounts to taxation under Code Section 409A.
  14.  
Successor. All obligations of the Company under the Plan and this Agreement,
with respect to the RSUs, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

«Participant_Name»

 

2



--------------------------------------------------------------------------------



 



15.  
Severability. The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
  15.  
Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation, and enforceability of this Agreement shall be determined and
governed by the laws of the state of Tennessee without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction and agree that such litigation shall be conducted in the federal or
state courts of the state of Tennessee.
  16.  
Voiding of Agreement Provision. If a provision under this Agreement causes an
amount to become subject to taxes and penalties under Code Section 409A, such
amount shall be deemed null and void and the Committee has the ability to take
whatever steps required to accomplish the objectives of the Agreement without
causing such amount to be subject to tax and penalties, and without the Company
incurring additional cost or liability.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of «Grant_Date».
Tractor Supply Company:

         
By:
       
 
 
 
   

Director:
«Participant_Name»

     
 
Signature
   

«Participant_Name»

 

3